DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to amendment filed on November 16, 2021.
Claim 28 is canceled. Claims 15-17, 19-26 and 29-30 are amended. Claims 15-27 and 29-30 remain pending and are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 and 29-30 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 15 is rejected as being indefinite for the recitation of “a sugar-responsive activation region” of a SUSIBA1 promoter (SUSIBA1-p) present in an intron of a wild-type version of (SUSIBA2 gene). 
The scope of  the recited “sugar-responsive activation region” of the SUSIBA1 or SUSIBA1-like promoter is unclear. While it could be construed that the word “activation” in the term “activation region” is referring to activation by sugars (i.e. sucrose, fructose, etc), it is unclear what specifically are encompassed by the term “sugar-responsive activation region” in term of nucleotide sequences or motifs, especially taking into account the broadness of SUSIBA1-like promoter in Gramineae plants other than barley. For example, while maize has a SUSIBA2-like protein according to the Specification (see citation above), it is unclear which maize gene has the “activation region” in which part of the promoter.
Therefore, the metes and bounds of the claims are not clear.
Dependent claims are included in this rejection for their failure to correct the deficiency above of the base claims. Particularly, although claim 20 recites “said genomic nucleotide sequence encoding said SUSIBA2 or SUSIBA2-like transcription factor lacks at least one nucleotide sequence selected from the group consisting of SEQ ID NO: 92, 93 and 112”, it fails to clearly limit the “activation region” to any of SEQ ID NO: 92, 93 and 112, or clearly limit the SUSIBA1 or SUSIBA1-like promoter to any specific source or sequence identifier.

Response to Applicant’s Remarks:
Regarding the sugar-responsive activation region, Applicant argued that, claim 15 recites that the activation region is a sugar-responsive activation region in the SUSIBA1 promoter (SUSIBA1 p) or SUSIBA1-like promoter (SUSIBA1-like p) present in a wild-type version of the genomic nucleotide sequence encoding SUSIBA2 or SUSIBA2-like transcription factor; and that binding of a trans activation factor to the sugar-responsive activation region induces expression of SUSIBA1 transcription factor or SUSIBA1-like transcription factor. Applicant further argued that, claim 20 further defines the sugar-responsive activation region of barley, rice and wheat, respectively. Applicant urged that thus the claims are definite and the rejection under 35 U.S.C. 112(b) has been overcome. 
The arguments have been fully considered but not found persuasive.
Firstly, the recitation “the activation region is a sugar-responsive activation region in the SUSIBA1 promoter (SUSIBA1 p) or SUSIBA1-like promoter (SUSIBA1-like p) present in [an intron of] a wild-type version of the genomic nucleotide sequence encoding SUSIBA2 or SUSIBA2-like transcription factor” while pointing to the approximate location of the sugar-responsive activation region, it fails to 1) clearly limit the sugar-responsive activation region to a specific intron, i.e., equate the intron to the sugar-responsive activation region and vice versa; and 2) failing to do 1), clearly limit the sugar-responsive activation region to a specified region (or fragment, motif, sequence) within that specific intron. In other words, the recitation—and the amended claim—still fails to clearly point out to a person skilled in the art what exactly is the 
Lastly, even though claim 20 recites “at least one nucleotide sequence selected from the group consisting of SEQ ID NO: 92, 93 and 112”, it fails to clearly define the recited “sugar-responsive activation region” to any region, fragment, element or motif within any of SEQ ID NO: 92, 93 and 112; or clearly define the recited “sugar-responsive activation region” as the entirety of any of SEQ ID NO: 92, 93 or 112.
Therefore, as stated previously, the scope of the recited “sugar-responsive activation region” which renders the scope of the claims unclear. Limiting the recited “sugar-responsive activation region” to a specific sequence or motif would overcome the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Due to Applicant’s amendment of the claims, the rejections are modified from the rejection as set forth in the Office action mailed August 16, 20212 as applied to claims 15-19 and 21-30. Applicant’s arguments filed on November 16, 2021 have been fully considered but they are not persuasive.
Claims 15-27 and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a plant material comprising a genomic nucleotide sequence encoding a SUSIBA2 or SUSIBA2-like transcription factor under transcriptional control of a promoter active in said plant material, said genomic nucleotide sequence encoding said SUSIBA2 or SUSIBA2-like transcription factor lacks any of the sequences selected from SEQ ID NO: 92, 93 and 112 in barley, rice and wheat, respectively, does not reasonably provide enablement for genomic nucleotide sequence lacking any single nucleotide of any “sugar-responsive activation region” or “sugar-repressive region” within the recited sequences, or for such genomic nucleotide sequence in any Gramineae plant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.” MPEP 2164.01. “A conclusion of lack of enablement means that. . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope]  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified. These factors include, but are not limited to: 
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
Here, the claims recite a broad genera of “sugar responsive activation region” or “sugar-repressive region”, having the structural feature of being part of an intron of a wild-type version of a genomic nucleotide sequence encoding said SUSIBA2 or SUSIBA2-like transcription factor in barley or any Gramineae plant other than barly. Even at the narrowest scope, the “sugar-responsive activation region” or “sugar repressive region” are referring to an undefined part of SEQ ID NO: 92, 93, or 112 (for the activation region) or SEQ ID NO: 94, 95 and 113 (for the repressive region).
Gramineae plant other than barley.
Applicant has provided enabling guidance for deleting the entire SEQ ID NO: 92, 93, or 112 from the barley, rice, or wheat genomic sequences encoding barley, rice, or wheat SUSIBA2 transcription factor, respectively. Applicant has taught that removing SEQ ID NO: 92, 93, or 112 would produce a plant with increased starch or starch and fructans in transgenic rice.
However, Applicant has not provided adequate enabling guidance regarding the unspecified “sugar-responsive activation region” that could be any nucleotide sequence in any intron of any genomic sequence that encodes a protein that could be categorized as a SUSIBA2 or SUSIBA2-like transcription factor. Applicant has not taught the requisite structural features that identifies the “sugar-responsive activation region”. Although Applicant provided the example sequences of SEQ ID NO: 92, 93, and 112, there is not sufficient teaching of the identifying features that qualifies any nucleotide sequence as an activation region of a SUSIBA1 or SUSIBA1-like promoter. Furthermore, Applicant has not provided enabling guidance regarding which portion of the broad genus of “activation region” should be deleted in order to produce any transgenic plant with increased starch or starch and fructans.
Moreover, the scope of Gramineae plant other than barley is broad since Gramineae plant encompass numerous plant species that have diverse genomic features. For example, a sequence search of Gramineae plant (taxid:4479 in the NCBI Genbank) with SEQ ID NO: 92 as query failed to identify any other sequence than that from barley. In other words, the Specification has not provided enabling guidance for identifying the broadly recited “sugar-Gramineae plant with a recognizable structural feature other than the supposed function. 
Without the enabling guidance, it would have been unpredictable for a person skilled in the art to identify the “sugar-responsive activation region” ( or the sugar repressive region, for that matter) and delete any portion of it in order to achieve increased starch or fructan production in a transgenic plant material. A person skilled in the art, lacking the guidance of any recognizable structural feature, has to rely on trial and error experimentation to figure out which region or regions of any SUSIBA1-like gene harbors the function of being sugar activated or repressed, in order to make and/or use the claimed invention. It would have been unpredictable regarding the effect of removing any “sugar-responsive activation region” ( or the sugar repressive region, for that matter)  and delete any portion and to make and use the claimed plant material.
Thus, in view of the unpredictability and the lack of enabling guidance from either the instant disclosure or the art, and breath and diversity of the embodiments encompassed by the claimed genus, the lack of sufficient working examples, and the level of the art at the time of the invention, one of ordinary skill in the art must rely on undue trial and error experimentation to make and test the numerous plant materials having a multitude of nucleotide sequences lacking any protion of any “activation region”, in order to make and/or use the invention within the full scope of these Claims.
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims.
Response to Applicant’s Remarks:

The arguments have been fully considered but not found persuasive.
Firstly, as discussed above in the response to the argument regarding 112(b) rejection above, the recitation “the activation region is a sugar-responsive activation region in the SUSIBA1 promoter (SUSIBA1 p) or SUSIBA1-like promoter (SUSIBA1-like p) present in [an intron of] a wild-type version of the genomic nucleotide sequence encoding SUSIBA2 or SUSIBA2-like transcription factor” while pointing to the approximate location of the sugar-responsive activation region, it fails to 1) clearly limit the sugar-responsive activation region to a specific intron, i.e., equate the intron to the sugar-responsive activation region and vice versa; and 2) failing to do 1), clearly limit the sugar-responsive activation region to a specified region (or fragment, motif, sequence) within that specific intron. In other words, the recitation—and the amended claim—still fails to clearly point out to a person skilled in the art what exactly is the sugar-responsive activation region, where it starts and where it ends. The recitation of a 
Movoer, even though claim 20 recites “at least one nucleotide sequence selected from the group consisting of SEQ ID NO: 92, 93 and 112”, it fails to clearly define the recited “sugar-responsive activation region” to any region, fragment, element or motif within any of SEQ ID NO: 92, 93 and 112; or clearly define the recited “sugar-responsive activation region” as the entirety of any of SEQ ID NO: 92, 93 or 112.
It should be noted that since the Specification has not provided any structural feature that is common and recognizable for the broadly recited  “sugar-responsive activation region” (or repressive region, for that matter) in the barley gene or especially in any Gramineae plant material other than barley, the person skilled in the art has to rely on a test of function (i.e. undue trial and error experimentation) to identify the “sugar-responsive activation region”. For example, search the Gramineae plant genomic database with SEQ ID NO: 92 does not aid the identification of any “sugar-responsive activation region” in any Gramineae plant material other than barley. 
Therefore, at least for these reasons, the rejections are maintained.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663